DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/03/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKibben et al. (US 5,054,155) in view of Tregenza et al. (US 6,917,326).

With respect to claims 1, 3, 8, 9, 11 and 16, McKibben teaches a method of depowdering an object (“rapidly cleaning interior passageways and cavities formed during the casting of metal parts”, Co 2 li 3-5), the method comprising: 
(a) applying a pressurized fluid to the object via a pressurized fluid applicator operatively coupled to the object (“apply the bursts of air”, Co 2 li 13, “the part … moves to an air blast station 44…The air source provides short duration air bursts.”, Co 3 li 58-65), thereby removing a portion of unbound powder material on or in the object (“The alternating vibrations and momentary bursts of air loosen and remove the sand and other casting debris contained within the passageways.”, abstract),
(b) applying vibration to the object via a vibration source operatively coupled to the object (“applying vibrations to the casting”, Co 2 li 6, “the part is vibrated at the vibration station 32”, Co 3 li 57), thereby loosening a portion of the unbound powder material remaining on or in the object (“The alternating vibrations and momentary bursts of air loosen and remove the sand and other casting debris contained within the passageways.”, abstract); 
(c) applying the pressurized fluid to the object via the pressurized fluid application, thereby removing a portion of the loosened, unbound powder material from the object (“The alternating vibrations and momentary bursts of air loosen and remove the sand and other casting debris contained within the passageways.”, abstract); and 
(d) repeating steps (b) and (c) until a specified amount of the unbound powder material has been removed from the object (“alternatively apply vibration and the bursts of air until a 360 degree rotation of the part is achieved.”, Co 2 li 13-14).

It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02. The statement “manufactured using an additive manufacturing technique” in the preamble is merely stated for an intended use, thus it is not considered a limitation and is of no significance to claim construction. 

McKibben further teaches that the vibrating station 32 includes a vibrator 34 in which a piston rod 38 carries a vibrator pad 39 which contacts a face of the cast part (Co 3 li 28-36 and Fig. 3) and other forms of vibrators are commercially available (Co 3 li 48), but does not specifically teach a vortex vibration source to apply vortex vibration to the object.
In the same field of endeavor, vibratory cleaning mechanism, Tregenza teaches that a vibratory cleaning module 120 including a transducer such as a vibratory device (e.g. rotating eccentric) is coupled to a level measuring device (Co 6 li 67 and Co 7 li 11-20) such that this vibration propagates to the horn antenna 108 causing it to vibrate at an amplitude sufficient to remove process materials adhered to the inner surface of the antenna 108 (Co 7 li 40-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McKibben with the teachings of Tregenza and substitute Tregenza’s rotating eccentric vibratory device for McKibben’s vibrator for the purpose of obtaining the same effect/result since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

 With respect to claims 2 and 10, McKibben as applied to claims 1 and 9 above further teaches that the specified amount comprises substantially all or all of the unbound powder material (“the successive application of vibrations and air bursts to the differently angled part either completely or substantially completely cleans the passageway walls.”, Co 4 li 56-59). 

With respect to claims 4, 6, 12 and 14, McKibben as applied to claims 1 and 9 above further teaches that a series of alternating vibrating stations are provided and the number of these alternating stations may vary, depending upon the desired number of cleaning cycles through which the part is to be passed (Co 4 li 17 and 21-23), but does not specifically teach that steps (b) and (c) are repeated a number of times based on one or more parameters of the object.
However, McKibben further teaches that the removal of sand particles or other casting debris from the interior of the cast part, that is, from within the interior cavities or passageways is somewhat difficult and takes considerable time, depending upon the nature and shape of the part (Co 1 li 27-32). Thus, one would have found it obvious to repeat applying vibration and the bursts of air a number of times based on the nature and shape of the part for the purpose of completely or substantially completely cleaning the passageways and cavities.

With respect to claims 5 and 13, McKibben as applied to claims 4 and 9 above further teaches that a series of alternating vibrating stations are provided and the number of these alternating stations may vary, depending upon the desired number of cleaning cycles through which the part is to be passed (Co 4 li 17 and 21-23), but does not specifically teach that steps (b) and (c) are repeated at least 25 times.
One would have found it obvious to select the optimum number of cleaning cycles by routine experimentations for the purpose of completely or substantially completely cleaning the passageways and cavities, since it has been held that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claims 7 and 15, McKibben as applied to claims 1 and 9 above further teaches that step (b) comprises applying the vortex vibration at a vortex speed for a period of time, and wherein the vortex speed depends on one or more parameters of the object (“The amplitude and speed of vibration will depend upon the part size, shape and structure and can be determined by trial and error.”, Co 3 54-56), and further teaches that the removal of sand particles or other casting debris from the interior of the cast part, that is, from within the interior cavities or passageways is somewhat difficult and takes considerable time, depending upon the nature and shape of the part (Co 1 li 27-32). Thus, one would have found it obvious to apply the vibration for a period of time depending upon the nature and shape of the part as well for the purpose of completely or substantially completely cleaning the passageways and cavities.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. (US 2018/0304360-of record) in view of McKibben et al. (US 5,054,155) and Tregenza et al. (US 6,917,326).

With respect to claim 17, Fontana teaches a method of additively manufacturing an object (“method 2000”, Pa [0319]), the method comprising: 
(a) forming the object using an additive manufacturing technique performed with a powder material (“step 2006, the method 2000 may include fabricating an object and enclosure from the digital models”, Pa [0325]); 
(b) removing a portion of unbound powder material from the object by applying a pressurized fluid to the object via a pressurized fluid applicator operatively coupled to the object (“These passages may, for example, include one or more continuous fluid passages including at least one inlet port coupled to at least one outlet port providing a passage for a flow of a pressurized fluid through the one or more continuous passages so that powder can be forcibly evacuated with the pressurized fluid”, Pa [0323] and “step 2010… depowdering the object…removing the powder from an exterior surface of the object through one or more continuous fluid passages in the enclosure.”, Pa [0328]); and 
(c) loosening a portion of the unbound powder material remaining on or in the object by applying vibration to the object via a vibration source operatively coupled to the object (“step 2010… depowdering the object…depowdering the object may include removing powder by shaking the enclosure, e.g., with a robotic end effector that is mechanically engaged with the exterior features of the enclosure.”, Pa [0328]). 

Fontana teaches that depowdering the object includes applying a pressurized fluid and shaking, but does not specifically teach a vortex vibrating and repeating applying a pressurized fluid and the vortex vibrating until a specified amount of the powder material has been removed from the object.
McKibben relates to rapidly cleaning interior passageways and cavities formed during the casting of metal parts (Co 2 li 3-5), and teaches that the cleaning is performed by alternatingly applying vibrations to the casting and high powered, short duration bursts of highly compressed air blasts through the passageways, while rotating the castings on a rotating, horizontally axised, ferris wheel-like frame (Co 2 li 6-11) so as to loosen and remove the sand and other casting debris contained within the passageways and dislodge such sand and debris from the walls and, also, downwardly out of the passageways because of the changing angularity of the castings, due to the rotation, coupled with the vibrations and bursts of air (Abstract and Co 4 li 53-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Fontana with the teachings of McKibben such that the one would incorporate McKibben’s cleaning method, move the 3D object formed from Fontana to the McKibben’s cleaning apparatus, and perform a series of alternating vibration and the burst of air in order to loosen and remove the powder from the object with the help of gravity by rotation.
McKibben further teaches that the vibrating station 32 includes a vibrator 34 in which a piston rod 38 carries a vibrator pad 39 which contacts a face of the cast part (Co 3 li 28-36 and Fig. 3) and other forms of vibrators are commercially available (Co 3 li 48), but does not specifically teach a vortex vibration source to apply vortex vibration to the object.
In the same field of endeavor, vibratory cleaning mechanism, Tregenza teaches that a vibratory cleaning module 120 including a transducer such as a vibratory device (e.g. rotating eccentric) is coupled to a level measuring device (Co 6 li 67 and Co 7 li 11-20) such that this vibration propagates to the horn antenna 108 causing it to vibrate at an amplitude sufficient to remove process materials adhered to the inner surface of the antenna 108 (Co 7 li 40-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify McKibben with the teachings of Tregenza and substitute Tregenza’s rotating eccentric vibratory device for McKibben’s vibrator for the purpose of obtaining the same effect/result since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 18, Fontana as applied to claim 17 above further teaches curing the object when the specified amount of the powder material has been removed (“in step 2014, the method 200 may include thermally processing the object into a final part.”, Pa [0330]).  

With respect to claim 19, Fontana as applied to claim 17 above further teaches that the additive manufacturing technique comprises binder jetting (Pa [0325]).

With respect to claim 20, Fontana as applied to claim 19 above further teaches that (a) comprises: depositing a first layer of the powder material on a building platform; applying a binding agent to the first layer of the powder material; depositing a second layer of the powder material on the first layer; applying the binding agent to the second layer of the powder material; and repeating the depositing and applying steps until the object has been formed (“the spreader 404 can spread a layer of the powder 410 across the print bed, and the print head 406 can deliver the binder 414 in a controlled two-dimensional pattern to the layer of the powder 410 spread across the print bed to form a layer of a three-dimensional object 416. These steps can be repeated (e.g., with controlled two-dimensional pattern for each respective layer) in sequence to form subsequent layers until, ultimately, the three-dimensional object 416 is formed in the powder bed 402. “, Pa [0131]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742